Citation Nr: 0834251	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-01 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 1969 to 
July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  In that action the RO denied 
service connection for post-traumatic stress disorder (PTSD).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. §4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2007).  The veteran's service personnel records do 
not reflect any engagement in combat, combat award, or 
receipt of combat wounds.  As a result, the veteran's 
statements must be corroborated by credible supporting 
evidence to establish the occurrence of any claimed 
stressors.  Cohen v Brown, 10 Vet. App. 128, 142 (1997).  

The veteran has claimed several stressors that caused his 
PTSD, but only one claimed stressor is corroborated.  The 
veteran claims that while he was on "R&R" in Sydney, 
Australia in December 1970 he was assaulted by several 
Australians and suffered a neck wound.  The veteran asserts 
this wound required immediate treatment in Australia and 
follow up care when he returned to Da Nang, Vietnam.  A 
service personnel record corroborates the veteran's leave 
status in December 1970.  The veteran submitted a photo of 
himself with the neck wound after the assault and a letter 
from his mother explaining that the picture was sent to her 
sometime after he sustained the injury.  

Service treatment records are negative for any treatment of a 
neck wound.  A June or July 1970 service treatment record 
shows that the veteran reported vomiting after meals for the 
past eight months and the impression reads "suspect 
psychophysiologic" (sic).  A follow up record dated July 
1970 states that a barium swallow was normal.  

Private medical records show a diagnosis of PTSD in January 
2005.  

A June 2007 VA examination also shows a diagnosis of chronic 
PTSD in remission.  In the report, the examiner states:  
"Certainly the assault in Australia is of a magnitude that 
it would be possible that this event could be responsible for 
the development of [PTSD].  However, in the opinion of this 
evaluator the veteran's [PTSD] is not solely attributable to 
this one assault in Australia."  The examination report does 
not specifically address whether the confrontation stressor 
was the link to the veteran's current symptomatology.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002);  38 C.F.R. § 3.159(c)(4) (2007).  As 
the prior VA examination has shown to be inadequate, the 
Board finds that a remand for a new VA examination is 
warranted to address whether the assault stressor is linked 
to the veteran's current symptomatology.  

Additionally, in a June 2008 response to the supplemental 
statement of the case (SSOC), the veteran states that he 
wished to continue his claim "with the help of Vietnam 
Veterans of America."  A review of the claims file shows 
that the veteran's current representative is Veterans of 
Foreign Wars of the United States, which is also the 
organization that submitted a September 2008 informal hearing 
presentation.  The veteran should be contacted and asked to 
clarify his wishes regarding representation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and clarify 
whether he wishes to change 
representation, enclosing a VA Form 21-22.  
If the veteran intends to be represented 
by a new representative, the veteran must 
be advised that a new power of attorney 
for representation must be filed.  Ensure 
that any new representative be given the 
opportunity to assist the veteran with his 
claim.  

2.  The claims folder should be returned 
to the original VA examiner to determine 
whether the assault of the veteran in 
Australia (the only claimed stressor with 
corroborative evidence) was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and the alleged 
assault in Australia.  The examination 
report should include the complete 
rationale for all opinions expressed.  The 
claims folder and a copy of this Remand 
must be made available to the examiner in 
conjunction with this determination.  If 
the June 2007 examiner is unavailable, 
another examination should be 
accomplished.  

3.  Following the completion of the above, 
the AMC should re-adjudicate the issue 
with consideration of 38 C.F.R. § 3.304(f) 
(2007).  If action remains adverse to the 
veteran, provide the veteran and his 
representative with a second SSOC and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




